Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on November 11, 2021, Applicant has incorporated subject matter into independent Claims 1, 13, and 20, which was indicated as allowable in the Non-final office action filed on August 12, 2021.  The amended subject matter incorporated into both independent claims which was not found in the prior art is as follows:
	     gathering processing results from all members in the first entity group as a processing result of the first entity group; and
	     in the case that the at least one second entity group has processed the operation request, gathering processing results from all members in the at least one second entity group as a processing result of the second entity group; and
	     performing a logical operation on the processing result of the first entity group and the processing result of the at least one second entity group to obtain a final processing result, and feeding it back to the entity that sends the operation request.

A thorough search of the prior art resulted in no relevant references, and the interference search also revealed no references 
Therefore, Claims 1-8 and 11-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454